Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-15-2004

Wright v. Montgomery Cty
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1536




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Wright v. Montgomery Cty" (2004). 2004 Decisions. Paper 1085.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1085


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 03-1536


                               ROBERT E. WRIGHT, SR.,

                                                               Appellant

                                            v.

    MONTGOM ERY COUNTY; MONTGOMERY COUNTY COMMISSIONERS;
         MARIO MELE; RICHARD BUCKM AN; JOSEPH HOEFFEL;
            MAILLIE FALCONIERO; GEORGE FALCONERO


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. Civ. No. 96-04597)
                       Honorable Herbert J. Hutton, District Judge


                       Submitted under Third Circuit LAR 34.1(a)
                                   January 12, 2004

             BEFORE: BARRY, SMITH, and GREENBERG, Circuit Judges

                                (Filed: January 14, 2004)


                               OPINION OF THE COURT


GREENBERG, Circuit Judge.

        This matter comes on before the court on the appeal of plaintiff Robert E.

Wright, Sr. from an order entered in the district court on January 24, 2003, denying his
motion for a new trial following a jury verdict for the appellees in this employment

discrimination case. Wright characterizes this action as one “seeking declaratory and

damage relief based upon discrimination in terms and conditions of employment [he]

suffered . . . due to his race, for being outspoken at the workplace about his mistreatment

due to his race and for his retaliatory discipline and termination by the Appellees on the

basis of his race and retaliation.” Appellant’s br. at 2. In particular Wright was

terminated as director of the Montgomery County, Pennsylvania, Department of Housing

Services.

        In his notice of appeal Wright indicates that he is appealing from numerous

orders culminating in the order denying his motion for a new trial. In his brief, however,

he summarizes the issues as follows:

                      I. Whether, in an action for retaliatory termination for
        speaking out against the County’s racially discriminatory employment
        practices, the District Court abused its discretion by effectively
        precluding and denying [him] an opportunity to present critical evidence
        at trial by handing out 28 orders on the day of trial during the voir dire
        of the jury which prohibited 27 of [his] witnesses from testifying and
        prohibited the introduction of important testimony which supported and
        corroborated [his] case that race was a determinative factor in his
        termination.

                     II. Whether, in an employment discrimination action against
        a county and its elected county commissioners, it was clear error for the
        District Court to dismiss [his] 42 U.S.C. § 1983 action for failure to
        state a cause of action.

                     III. Whether the District Court abused its discretion, during
        pretrial discovery, by permitting discovery abuses by Appellees and
        sanctioning [him] for requesting a discovery conference.

                                             2
                      IV. Whether the District Court abused its discretion by
         sustaining the jury’s verdict and not granting [him] a new trial.

Appellant’s br. at 1-2.

         He then summarizes his argument as follows:

                      In an otherwise routine employment discrimination case, the
         abuse of discretion by the District Court on the morning of trial, by
         handing down 28 orders on matters which had been outstanding for
         more than three years, requires that [he] be granted a new trial. The
         blanket exclusion of 27 of [his] witnesses without explanation or
         reasoning by the District Court deprived [him of] a fair trial. The
         excluded witnesses and issues rightfully should have been presented to
         the jury for them to weigh their credibility and probative value in
         assessing whether [his] termination . . . was racially based or business
         justified.

                    The District Court improperly dismissed the [42 U.S.C.] §
         1983 claim by limiting it to a property right claim under [42 U.S.C.] §
         1982.

                     The District Court erred when [it] sanctioned [him] for
         requesting a discovery conference with the District Court to cap the
         discovery abuse and wasteful discovery efforts of Montgomery County.

                     The District Court had full authority to set aside the jury
         verdict and grant [him] a new trial.

Appellant’s br. at 6.

         The district court had jurisdiction under 28 U.S.C. §§ 1331, 1343(a), and 1367

and we have jurisdiction under 28 U.S.C. § 1291. Wright concedes that we review the

various orders from which he appeals on an abuse of discretion basis except that we

exercise plenary review over the district court’s order granting summary judgment and



                                              3
dismissing his claim under 42 U.S.C. § 1983. We agree. See Evans v. Port Auth. of N.Y.

and N.J., 273 F.3d 346, 351 (3d Cir. 2001) (reviewing order denying new trial on an

abuse of discretion basis); Northview Motors, Inc. v. Chrysler Motors Corp., 227 F.3d 78,

87 (3d Cir. 2000) (exercising plenary review of order granting judgment); Walden v.

Georgia-Pacific Corp., 126 F.3d 506, 516-17 (3d Cir. 1997) (stating that an abuse of

discretion standard of review applies to admission of evidence); Newman v. GHS

Osteopathic, Inc., 60 F.3d 153, 156 (3d Cir. 1995) (abuse of discretion standard in

reviewing order with respect to sanction).

        We have reviewed this matter and have examined the district court’s

comprehensive series of orders and dispositions from which W right appeals. It is clear to

us that the district court was very diligent in its management of this case and, exercising

the appropriate standards of review, we find no error in its numerous dispositions.

Accordingly, the order of January 24, 2003, and the earlier orders from which Wright

appeals will be affirmed.




TO THE CLERK:

        Please file the foregoing not precedential opinion.




                                                        /s/ Morton I. Greenberg
                                                              Circuit Judge




                                              4